DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art generally teaches sensors for measuring real time concentration of particles in the air comprising structures dimensioned to separate flow of particles into two or more separate zones based on particle size - see Choi et al. (EP 2679985 A2), Warrick et al. (US 7,390,339 B1), McFarland et al. (US 8,104,362 B2), White et al. (US 2013/0036793 A1). The prior art also teaches a sensor comprising an inner channel having a first portion comprising a side wall extending between a first open end and a second closed end, the first open end extending along an inlet plane, a second portion communicating with the first portion via a first opening in the side wall of the first portion, the first opening being adjacent to the first open end, a storage zone communicating with the first portion via a second opening in the side wall of the first portion, the second opening being adjacent to the second closed end, and a baffle plate fixed to a junction between the first open end of the first portion and the second portion, the baffle plate extending inside the first portion and forming with a first direction normal to the inlet plane an angle, wherein the apparatus is dimensioned such that particles are separated to arrive in the storage zone and in the second portion of the inner channel based on their sizes - See Stoeber et al. (WO 2016/065465 A1).

Regarding claims 2-12, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861